Case 2:20-cv-06536-JPR Document 23 Filed 09/07/21 Page 1 of 1 Page ID #:2645



  1 ANDREW T. KOENIG, State Bar No. 158431
    Attorney at Law
  2 93 S. Chestnut Street, Suite 208
    Ventura, California 93001
  3 Telephone: (805) 653-7937
    Facsimile: (805) 653-7225
  4 E-Mail: andrewtkoenig@hotmail.com
  5   Attorney for Plaintiff Sergio Plasencia
  6
  7
  8
                              UNITED STATES DISTRICT COURT
  9                          CENTRAL DISTRICT OF CALIFORNIA
                                    WESTERN DIVISION
 10
      SERGIO PLASENCIA,                         )       CASE NO. CV 20-06536-JPR
 11                                             )
                                                )
 12                  Plaintiff,                 )       ORDER
                                                )       AWARDING ATTORNEY’S
 13             v.                              )       FEES AND COSTS PURSUANT
                                                )       TO THE EQUAL ACCESS TO
 14                                             )       JUSTICE ACT, 28 U.S.C. § 2412(d)
      KILOLO KIJAKAZI, Acting                   )
 15   Commissioner of Social Security,          )
                                                )
 16                                             )
                     Defendant.                 )
 17                                             )
 18       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
 19   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
 20   Justice Act in the amount of TWO-THOUSAND FIVE-HUNDRED FIFTY-ONE
 21   DOLLARS and SEVENTY-SEVEN CENTS ($2,551.77), subject to the terms of
 22   the Stipulation.
 23   Dated: 9/7/2021
 24                               __________________________________________
                                  UNITED STATES MAGISTRATE JUDGE
 25                               JEAN P. ROSENBLUTH
 26
 27
 28

                                                    1
